Title: To James Madison from Robert Denison, 27 October 1808
From: Denison, Robert
To: Madison, James



Sir,
Baltimore 27 Octr: 1808.

Anticipating the probability that the Government may have occasion to send another vessel to Europe shortly and supposing they may in want of persons properly qualified to be the bearers of their dispatches, I am induced to make you a tender of my Services as a Messenger.  Having already had the honor to serve the United States in a civil capacity, & holding at this time a Commission in their service, I trust you will not consider my application as illtimed or obtrusive, and should it merit the attention of your Department I feel confident of being able to produce such testimonials of my qualifications as well as my Character & unvarying attachment to our civil and political Institutions as shall be perfectly satisfactory; In any event Sir, I hope you will ascribe this application to the sincere desire I feel of being useful to our common Country at this important & eventful crisis, and not to any considerations of emolument, or wish to force myself on your notice.
I beg leave to add that I am conversant with the French & Italian languages.  I have the honor to be with great respect Sir Your Mo ob hl Servt

Robert Denison

